The petitioner seeks to revoke two decrees entered by agreement in September, 1968, dismissing with prejudice certain equity petitions brought by her in the Probate Court against the respondent, her husband. She claims that she was induced to agree to those decrees by false representations and that her husband did not carry out his part of the bargain. A probate judge found that the husband “at all material times acted in good faith,” that he “carried out *765his agreement ... as fully as could reasonably be expected,” that the wife “was at no time misled or deceived by the actions or statements” of the husband, and that he “never consciously misrepresented any material fact and was not a part)'- to a fraudulent scheme to defraud the . . . [petitioner] of her rights.” The evidence is before us and a review of it does not indicate that the judge was plainly wrong. See Keezer v. Keezer, ante, p. 752.
Lawrence D. Shubow for the petitioner.
Robert P. Whitten (Charlotte A. Perretta with him) for the respondent.

Decrees dismissing petitions to revoke affirmed.